Citation Nr: 1730509	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-23 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease for the period beginning June 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B.T.



ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2016.  A transcript of that hearing is on file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased evaluation for his service-connected ischemic heart disease, diagnosed as coronary artery disease.  His most recent VA heart conditions examination was in January 2015.

The Veteran testified at the October 2016 hearing that the symptoms of his coronary artery disease had worsened significantly since the January 2015 examination, including shortness of breath, dizziness, and chest pain.  He also testified that his doctors had mentioned congestive heart failure in the past year.  Because it appears that the disability has worsened since the last VA evaluation, a new VA examination is necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  On remand, updated VA and private treatment records should be associated with the file.

Further, the TDIU issue is intertwined with the above remanded issues and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records from the Memphis VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment, including at North Mississippi Medical Center, that he may have had for his coronary artery disease and other ischemic heart conditions that is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his ischemic heart disease.  The examiner should address any and all diagnoses of congestive heart failure in the VA and private treatment records and their relationship to the Veteran's service-connected coronary artery disease.

4.  The AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his ischemic heart disease.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




